Citation Nr: 0927573	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2008 and January 2009, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, for additional 
development.  

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The evidence of record does not show that the Veteran 
incurred or aggravated a low back disability while on active 
duty, nor may it be so presumed.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA medical records.  The Veteran was scheduled 
for a hearing before a Veterans Law Judge but failed to 
report.  Thus, VA has been unable to obtain potentially 
favorable evidence.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The appellant was afforded VA medical examinations in June 
2008 and April 2009.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back 
condition.  There is simply no competent medical evidence 
linking current low back diagnoses to the Veteran's active 
duty or any injury during active duty.

The Veteran's service treatment records reveal that he was 
treated for back pain in December 1992 after weight lifting.  
The assessment was strained right spinal erector muscle.  The 
Veteran was given Motrin and told to not do weight lifting or 
heavy lifting for 5 days.  The Veteran's May 1994 separation 
report of medical history provides that he complained of 
recurrent back pain.  The report of the corresponding 
separation medical examination reflects that his spine was 
normal on clinical evaluation, and identifies no defects or 
diagnoses.  

The Veteran's post-service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses for 
more than a decade after separation.  The earliest post-
service indication of a low back condition consists of a July 
2004 VA examination report, which reflects that the Veteran 
incidentally complained of back pain.  An x-ray showed no 
bony or disc space abnormalities.

As degenerative joint disease of the low back was not shown 
within one year of service, presumptive service connection is 
not warranted.  38 C.F.R. §§ 3.307 and 3.309.  Moreover, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

During a June 2008 VA examination, the Veteran complained of 
low back pain since the early 1990's.  The Veteran was unable 
to relate a single episode of an injury to the back.  He said 
that he first noticed pain while lifting weights for physical 
training.  The report sets forth all examination results in 
detail.  An MRI impression was mild degenerative disc disease 
at L4-5 and L5-S1.  The X-ray impression was lumbosacral 
spine within normal limits, mild degenerative changes in the 
lower lumbar spine noted.  The final diagnosis was mechanical 
low back pain.  The accompanying nexus opinion is unclear.  
The examiner noted that the Veteran's low back pain "was at 
least as likely as not (50/50 probability) aggravated by See 
initial history."  However, the examination report contains 
no initial history section.  Further, the opinion addresses 
whether the Veteran's claimed low back condition was 
aggravated by service, not whether it was caused by service 
as the Veteran asserts.  The accompanying rationale is also 
unclear: the "Veteran has c/o pain w/ normal exam and 
radiographic findings."  This rationale, however, appears to 
correspond to a negative opinion.  It also fails to identify 
whether it refers to the Veteran's health at separation from 
active duty or at the present.  

As a result of the unclear nature of the June 2008 VA nexus 
opinion and rationale, the Board finds that the examination 
report neither supports nor weighs against the Veteran's 
claim.  

Another VA examination was performed in April 2009.  The 
examiner reviewed the claims file, and sets forth the 
relevant medical history and the current examination results.  
The assessment was lumbar spine muscle strain, and MRI 
evidence of lumbar spine mild degenerative disc disease.  The 
examiner stated that due to the extended time from the 
Veteran's inservice injury, and the paucity of documentation 
of continued workup and treatment in the interval time 
period, he could make no opinion as to the correlation of the 
Veteran's current pain without resulting to pure speculation.  

The examiner's statement that, based on the evidence of 
record, an opinion that the Veteran's low back condition was 
caused by military service could not be rendered without 
resort to speculation, does not render the examination and 
opinion inadequate.  In Roberts v. West, 13 Vet. App. 185 
(1999), the Court considered whether a physician's statement 
"[c]annot say whether related to frostbite or not" was 
inadequate where that statement was in response to a Board 
remand requesting a medical opinion as to whether that 
appellant's arthritis was due to residuals of frostbite 
during service.  The Court stated that "[t]he fact that the 
medical opinion was inconclusive, regarding the relationship 
between the appellant's arthritis and residuals of frostbite, 
does not mean that the examination was inadequate."  Id. at 
189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination report 
regarding a claim for an increased rating; specifically, the 
issue of whether the statements of the examiner rendered the 
examination inadequate with regard to extraschedular 
consideration and the effect of the veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.  

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, he could not resolve the 
issue of a nexus between the Veteran's current low back 
condition and service.  Because the examiner reviewed all the 
evidence of record in rendering this decision, and provided a 
rationale for his statement, the examination and "opinion" 
rendered are not inadequate.  See also Nieves-Rodriguez v. 
Peake, No. 06- 312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
The Board must simply rely on other evidence.

The Board observes that the remaining medical evidence of 
record, addressed above, does not link the Veteran's current 
low back diagnoses to his service.  Thus, service connection 
on a direct basis must be denied.  38 C.F.R. §§ 3.303 and 
3.304; see also 38 C.F.R. § 3.102 (2008) (noting that service 
connection may not be based on a resort to pure speculation 
or even remote possibility). 

The Veteran's own assertions do not support his claim.  As a 
lay person, his own statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, the Veteran himself is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion as 
to the etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, the Veteran's assertions 
cannot constitute competent medical evidence that his current 
low back diagnoses are related to his December 1992 low back 
pain.  

To the extent that the Veteran is able to observe continuity 
of low back pain since service, see Barr v. Nicholson, 21 
Vet. App. 303 (2007) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), his opinions are outweighed by the 
competent medical evidence.  Simply stated, the Board finds 
that the Veteran's service treatment records (showing that 
his low back was normal at separation) and his post-service 
medical records (containing no competent medical evidence of 
a low back condition for more than a decade after service, 
and no competent medical evidence linking any post-service 
low back condition to his service) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a low back disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


